DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Response to Amendment
Support for the amendments to claims 32, 45, 68, and 77 and newly added claims 79-82 can be found in Applicant’s specification on at least pages 4, 7-8, 15-16, and 79.
The amendments to the claims have been entered.

Terminal Disclaimer
Applicant’s filing of a Terminal Disclaimer on 10/20/2022 is acknowledged and approved.

Response to Arguments
The double patenting rejection as set forth in the Final Rejection filed 05/20/2022 is withdrawn in light of the Terminal Disclaimer filed 10/20/2022.
Applicant’s arguments with respect to the claim shave been considered but are moot due to the amendment to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 36, 71, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1).
Regarding claims 32, 36, and 79, Kelly discloses a solid oxide fuel cell device (fuel cell assembly 13 in Fig. 4) comprising: a bottom endplate (shown as the plate before 17 which is a mirror of top end plate 15 in Fig. 4); a top endplate (15 in Fig. 4); and disposed between the top and bottom endplates: a cell (11 in Figs. 2-4) having a top surface and a bottom surface opposite the top surface, the cell comprising (i) a cathode (18 in Fig. 6), (ii) a solid ceramic electrolyte (14 in Fig. 6), and (iii) an anode (anode 16 in Fig. 6) for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source, a solid, electrically conductive first interconnect plate disposed over the top surface of the cell and electrically connected to the cell (the interconnect (not shown) above the cell portion 46 in Fig. 6, as it is a fuel cell stack), a solid, electrically conductive second interconnect plate disposed below the bottom surface of the cell and electrically connected to the cell (interconnect 48b in Fig. 6), a first seal disposed between the first interconnect plate and the cell at least at a periphery of the first interconnect plate (anode spacer 36 on the right side of Fig. 6, anode spacers serve as a seal, P24), and a second seal disposed between the second interconnect plate and the cell at least at a periphery of the second interconnect plate (anode spacer 36 on the left side of Fig. 6, anode spacers serve as a seal, P24, P24-26, 28, 33).
Kelly discloses adjacent cells are connected electrically by "interconnect" elements in the stack, the interconnect elements typically being unfeatured flat plates formed of stainless steel (P3). Kelly further discloses the interconnect elements and the current collectors are formed of an alloy which is chemically and dimensionally stable at the elevated temperatures necessary for fuel cell operation, generally about 750 °C or higher (P26).
Therefore, it would have been obvious to one of ordinary skill in the art to choose the interconnects to be made of stainless steel as it is a typical alloy to form interconnects of within SOFCs (as drawn to claims 32 and 79). Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Kelly does not disclose wherein the first interconnect plate and the cell are electrically insulated from each other at the first seal or wherein the first interconnect plate and the cell are electrically insulated from each other at the first seal.
Bourgeois teaches seals facilitate electrically isolating adjacent fuel cells to prevent short-circuiting between cells ([0019]). Bourgeois teaches each seal members typically comprises a hollow electrical insulator ([0019]). Bourgeois teaches an insulating layer ([0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bourgeois within the solid oxide fuel cell device of modified Kelly and provided and electrical insulation layer, such as a hollow electrical insulator as taught by Bourgeois, between the first interconnect plate and the first seal and the second interconnect plate and the second seal (as drawn to claim 36), with the expectation this would prevent short-circuits.
Regarding claim 71, modified Kelly meets the limitation of wherein at least one of the first seal or the second seal is exposed at an outer peripheral edge of the solid oxide fuel cell device (given that Kelly does not disclose an external seal surrounding the first or second seal at an outer peripheral edge of the solid oxide fuel cell device).

Claims 33, 62, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Brantley et al (US 20070178361 A1).
Regarding claims 33 and 62, modified Kelly does not meet the limitation wherein the solid oxide fuel cell device further comprises a spacer disposed around a peripheral edge of the cell and between the first seal and the second seal, wherein the spacer comprises graphite.
Brantley teaches a fuel cell includes one or more spacers that contain a membrane electrode assembly’s (MEA) compression within a desired range ([0066]). Brantley teaches spacers may include graphite ([0070], as drawn to claim 62). (The examiner further notes that Brantley teaches “While the present invention will mainly be discussed with respect to PEM fuel cells, it is understood that the present invention may be practiced with other fuel cell architectures… Solid oxide fuel cells employ a hard, non-porous ceramic compound for ion exchange and may be suitable for use with the present invention” [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Brantley within the solid oxide fuel cell device of modified Kelly and provided a graphite spacer disposed around a peripheral edge of the cell and between the first seal and the second seal with the expectation that it would contain compression of the cell within a desired range.

Regarding claim 73, modified Kelly meets the limitation wherein the spacer is exposed at an outer peripheral edge of the solid oxide fuel cell device (given that modified Kelly does not disclose an external seal surrounding the spacer at an outer peripheral edge of the solid oxide fuel cell device).

Claims 34, 63, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32 and further in view of Haltiner et al (US 20060147786 A1).
Regarding claim 34, modified Kelly discloses all of the limitations of claim 32 as set forth above. Modified Kelly does not disclose an external seal disposed around and encapsulating an outer peripheral edge of at least one of the first interconnect plate, the second interconnect plate, the first seal, or the second seal.
Haltiner teaches a mounting plate of one fuel cell cassette is attached to, and insulated from, the separator plate of the next-adjacent cassette by a peripheral dielectric seal surrounding the interconnect extending from the mounting plate central opening ([0013]). Haltiner teaches this allows each cassette to be at the voltage potential of the adjacent cell in a first direction by virtue of contact with its interconnect, and is insulated from the adjacent cell in the opposite direction by virtue of the peripheral dielectric seal ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Haltiner within the solid oxide fuel cell device of modified Kelly and provided an external seal, such as the peripheral dielectric seal taught by Haltiner, disposed around and encapsulating an outer peripheral edge of at least one of the first interconnect plate, the second interconnect plate, the first seal, or the second seal with the expectation adjacent cells could be insulated from each other.

Regarding claim 63, modified Kelly discloses all of the limitations of claim 34 as set forth above. While modified Kelly does not disclose wherein the external seal is disposed around and encapsulates (i) entire peripheral edges of the first seal and the second seal, (ii) only a portion of the peripheral edge of the first interconnect, and (iii) only a portion of the peripheral edge of the second interconnect, this is merely a rearrangement of the parts disclosed by modified Kelly. Rearranging the external seal to be disposed around and encapsulate (i) entire peripheral edges of the first seal and the second seal, (ii) only a portion of the peripheral edge of the first interconnect, and (iii) only a portion of the peripheral edge of the second interconnect would provide no more than the predictable and expected result of continuing to allow adjacent cells with the solid oxide fuel cell device to be insulated from each other, and the skilled artisan would be motivated to do so in order to ensure the peripheral edges could be electrically insulated to prevent a chance of short-circuits. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 74, while modified Kelly does not disclose wherein the external seal is in direct contact with at least one of the first seal or the second seal, this is merely a rearrangement of the parts disclosed by modified Kelly. Rearranging the external seal to be in direct contact with at least one of the first seal or the second seal would provide no more than the predictable and expected result of continuing to allow adjacent cells with the solid oxide fuel cell device to be insulated from each other, and the skilled artisan would be motivated to do so in order to prevent a chance of short-circuits. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claims 35, 38, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Palumbo et al (US 20190181482 A1).
Regarding claim 35, modified Kelly discloses all of the limitations of claim 32 as set forth above. Kelly discloses a first current collector (34 in Fig. 4) and a second current collector (32 in Fig. 4, P24).
Modified Kelly does not explicitly disclose the first current collector is disposed between and in contact with the cell and the first interconnect plate or the second current collector is disposed between and in contact with the cell and the second interconnect plate. However, this is merely a rearrangement of the parts disclosed by modified Kelly and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts of modified Kelly as claimed to ensure good electrical connection between all parts of the fuel cell because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
However, modified Kelly still does not meet wherein the first or second current collector is made of an electrically conductive porous or mesh material.
Palumbo teaches a solid oxide fuel cell device (high power solid oxide fuel cell (HP-SOFC) stack 1000 in Fig. 1) comprising: a bottom endplate and a top endplate (top and bottom stack plates [0111]-[0112]); and disposed between the top and bottom endplates: a cell (cell unit 1010 in Fig. 1 including planar electrolyte supported SOFC 2000 in Fig. 2) having a top surface and a bottom surface opposite the top surface, the cell comprising a cathode (cathode electrode 2040 in Fig. 2), a solid ceramic electrolyte (electrolyte layer 2010 in Fig. 2, such as yttria-stabilized zirconia), and an anode (anode electrode 2020 in Fig. 2) for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source cell units (Abstract, [0023]-[0027]).
Palumbo teaches a mesh or foam interconnect (1520, 1530 in Fig. 1). Palumbo teaches each mesh or foam interconnect (1520, 1530) is configured to deform when compressive forces are increased and expand when compressive forces are decreased such that electrical contact is maintained between the mesh or foam interconnects (1520, 1530), anode and cathode surfaces of the SOFC (2000 in Fig. 1), and flow plates (1200, 1300 in Fig. 1) opposing each anode and cathode surface (P40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Palumbo within the device of modified Kelly and provided the first or second current collector to be made of an electrically conductive porous or mesh material, given that Palumbo teaches a mesh or foam interconnect can be configured to deform when compressive forces are increased and expand when compressive forces are decreased such that electrical contact is maintained between other parts of the device.

Regarding claim 38, modified Kelly does not meet the limitation wherein the device includes an electrically conductive first coating disposed on a surface of the first interconnect plate facing the top surface of the cell; and/or an electrically conductive second coating disposed on a surface of the second interconnect plate facing the bottom surface of the cell.
Palumbo teaches a solid oxide fuel cell device (high power solid oxide fuel cell (HP-SOFC) stack 1000 in Fig. 1) comprising: a bottom endplate and a top endplate (top and bottom stack plates [0111]-[0112]); and disposed between the top and bottom endplates: a cell (cell unit 1010 in Fig. 1 including planar electrolyte supported SOFC 2000 in Fig. 2) having a top surface and a bottom surface opposite the top surface, the cell comprising a cathode (cathode electrode 2040 in Fig. 2), a solid ceramic electrolyte (electrolyte layer 2010 in Fig. 2, such as yttria-stabilized zirconia), and an anode (anode electrode 2020 in Fig. 2) for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source cell units (Abstract, [0023]-[0027]).
Palumbo teaches an electrically conductive first coating disposed on a surface of a first interconnect plate (1200 in Fig. 1) facing the top surface of the cell; and/or an electrically conductive second coating disposed on a surface of a second interconnect plate (1300 in Fig. 1) facing the bottom surface of the cell to protect the plates from oxidation (“the thermal conductor plates (1100, 1200, 1300) … are each coated with a corrosive resistant metal, such as nickel, to protect the plates from oxidation” [0052], it is known that nickel is an electrically conductive metal, the first and second interconnect plate are coated only stated to be coated therefore it can be reasonably inferred all sides of the plates would be coated).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Palumbo within the device of modified Kelly and provided an electrically conductive first coating disposed on a surface of the first interconnect plate facing the top surface of the cell and/or an electrically conductive second coating disposed on a surface of the second interconnect plate facing the bottom surface of the cell, such as the coating of a corrosive resistant metal taught by Palumbo, given that Palumbo teaches this can protect plates from oxidation.

Regarding claim 80, modified Kelly meets the limitation wherein at least one of the first or second interconnects comprises a stainless steel core (see rejection of claim 32). Modified Kelly does not meet the limitation wherein the stainless steel core has a first layer of nickel on an anode side and a second layer of nickel on a cathode side.
Palumbo teaches a solid oxide fuel cell device (high power solid oxide fuel cell (HP-SOFC) stack 1000 in Fig. 1) comprising: a bottom endplate and a top endplate (top and bottom stack plates [0111]-[0112]); and disposed between the top and bottom endplates: a cell (cell unit 1010 in Fig. 1 including planar electrolyte supported SOFC 2000 in Fig. 2) having a top surface and a bottom surface opposite the top surface, the cell comprising a cathode (cathode electrode 2040 in Fig. 2), a solid ceramic electrolyte (electrolyte layer 2010 in Fig. 2, such as yttria-stabilized zirconia), and an anode (anode electrode 2020 in Fig. 2) for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source cell units (Abstract, [0023]-[0027]).
Palumbo teaches the interconnect plates can be each coated with a corrosive resistant metal, such as nickel, to protect the plates from oxidation (P52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Palumbo within the device of modified Kelly and provided a first layer of nickel on an anode side and a second layer of nickel on a cathode side of the first and second interconnects, such as the coating of a corrosive resistant metal including nickel taught by Palumbo, given that Palumbo teaches this can protect plates from oxidation.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Xiao et al (CN 1379495 A using the Espacenet machine translation provided with the Non-Final Rejection dated 03/29/2021).
Regarding claim 39, modified Kelly discloses all of the limitations of claim 32 as set forth above. Modified Kelly does not disclose wherein at least one of the first seal or the second seal comprises graphite.
Xiao teaches a solid oxide fuel cell (SOFC) with a seal (flexible graphite gasket 10 in Fig. 3 for example) located in a periphery (sealing groove 7 in Fig. 3 for example) of the interconnect plate (connecting plate 4 for example, P18). Xiao teaches the seal is made of flexible graphite (P7). Xiao teaches the seal prevents gas leakage caused by small gaps in between connecting surfaces of two interconnect plates and connecting surfaces between an interconnect plate and a cell (P9). Xiao further teaches the flexible graphite material used for the seal won’t crack due to thermal cycling (P9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Xiao within the solid oxide fuel cell device of modified Kelly and provided wherein at least one of the first seal or the second seal comprises the flexible graphite material of Xiao, given that Xiao teaches this ensures the seal won’t crack under thermal cycling.

Claims 37, 44 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Cruse et al (US 20100066036 A1).
Regarding claims 37 and 44, modified Kelly discloses all of the limitations of claim 32 as set forth above. Modified Kelly does not disclose wherein the first seal comprises first and second layers, the first and second layers comprising different materials; and/or the second seal comprises third and fourth layers, the third and fourth layers comprising different materials.
Cruse teaches a compressive composite seal for solid oxide fuel cell applications (Abstract). Cruse teaches a composite seal structure (100 in Fig. 1) is a compressive composite seal structure including a glass phase (102 in Fig. 1), a reinforcing secondary phase (104 in Fig. 1) and a core (106 in Fig. 1, [0029]). Cruse teaches the secondary phase can be a crystalline ceramic or metal ([0030]). Cruse teaches the glass phase is a self-healing glass that does not crystallize (or devitrify) over time and has sufficiently low viscosity and surface tension characteristics that if it cracks on thermal cycling the crack will "heal" at operating temperature ([0027]). Cruse teaches the reinforcing secondary phase keeps the glass in place and provides mechanical properties including elasticity ([0027]). Cruse teaches the self-healing glass phase with the reinforcing secondary phase providing mechanical stability provides an elastic response at high temperature ([0027]). Cruse does not teach graphite is included in the compressive composite seal (as drawn to claim 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cruse within the solid oxide fuel cell of modified Kelly and substituted the first seal and/or second seal of modified Kelly with the compressive composite seal of Cruse in order to provide wherein the first seal comprises first and second layers, the first and second layers comprising different materials; and/or the second seal comprises third and fourth layers, the third and fourth layers comprising different materials, and the seals do not include graphite. This modification would be made with the expectation the first seal and/or second seal would have an elastic response at high temperature. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 69, modified Kelly does not disclose wherein at least one of the first seal or the second seal comprises glass.
Cruse teaches a compressive composite seal for solid oxide fuel cell applications (Abstract). Cruse teaches a composite seal structure (100 in Fig. 1) is a compressive composite seal structure including a glass phase (102 in Fig. 1), a reinforcing secondary phase (104 in Fig. 1) and a core (106 in Fig. 1, [0029]). Cruse teaches the secondary phase can be a crystalline ceramic or metal ([0030]). Cruse teaches the glass phase is a self-healing glass that does not crystallize (or devitrify) over time and has sufficiently low viscosity and surface tension characteristics that if it cracks on thermal cycling the crack will "heal" at operating temperature ([0027]). Cruse teaches the reinforcing secondary phase keeps the glass in place and provides mechanical properties including elasticity ([0027]). Cruse teaches the self-healing glass phase with the reinforcing secondary phase providing mechanical stability provides an elastic response at high temperature ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Cruse within the solid oxide fuel cell of modified Kelly and substituted the first seal and/or second seal of modified Kelly with the compressive composite seal of Cruse in order to provide wherein at least one of the first seal or the second seal comprises glass. This modification would be made with the expectation the first seal or second seal would have an elastic response at high temperature. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Gottmann et al (US 20090233154 A1).
Regarding claims 44 and 45, modified Kelly does not meet the limitation wherein at least one of the first seal or the second seal is not composed of graphite and wherein at least one of the first seal or the second seal comprises a polymer material.
Gottmann teaches a multi-material seal comprises a plurality of seal materials with at least a first seal member composed of an elastomeric material that is capable of maintaining an effective seal at or near room temperature and a second seal material that is first capable of forming an effective seal at some elevated temperature (P42). Gottmann teaches the elastomeric seal material is an O-ring or gasket material comprising a polymer with an evaporation temperature of at least 200 °C, such as a polymer comprising silicone rubber (P43). Gottman teaches the second seal material may be a glass or a glass ceramic material (P43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Gottmann within the solid oxide fuel cell of modified Kelly and substituted the first seal and/or second seal of modified Kelly with the multi-material seal of Cruse in order to provide wherein at least one of the first seal or the second seal is not composed of graphite and wherein at least one of the first seal or the second seal comprises a polymer material. This modification would be made with the expectation the first seal or second seal would be capable of forming an effective seal at multiple temperatures. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 46, 64, 67-68, 78 rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Sriramulu et al (US 20050118482 A1).
Regarding claim 46, modified Kelly discloses all of the limitations of claim 32 as set forth above. Modified Kelly does not disclose a coating disposed on at least one of the first interconnect plate, the second interconnect plate, the bottom endplate, or the top endplate, the coating comprising at least one of graphite, copper, aluminum, a carbide ceramic, a nitride ceramic, a conversion coating, or an aluminum intermetallic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches, preferably, the coating is impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the interconnect ([0043]). Sriramulu teaches the coating can comprise copper ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Kelly and provided a coating disposed on at least one of the first interconnect plate or the second interconnect plate, the coating comprising copper, such as the coating taught by Sriramulu, with the expectation that the coating would allow the first or second interconnect plates to be impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the plates.

Regarding claim 64, modified Kelly discloses all of the limitations of claim 38 as set forth above. Modified Kelly does not disclose wherein the first coating and the second coating comprise at least one of graphite, copper, a carbide ceramic, or a nitride ceramic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches, preferably, the coating is impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the interconnect ([0043]). Sriramulu teaches the coating can comprise copper ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of Kelly and provided wherein the first coating and the second coating comprise at least one of graphite, copper, a carbide ceramic, or a nitride ceramic (copper), such as the coating taught by Sriramulu, with the expectation that the coating would allow the first or second interconnect plates to be impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the plates.

Regarding claim 67, modified Kelly discloses all of the limitations of claim 46 as set forth above. Modified Kelly discloses a coating disposed on at least one of the first interconnect plate or the second interconnect plate, the coating comprising copper with the expectation it would allow the first or second interconnect plates to be impermeable to oxidizing agents and/or reducing agents at the operating or service temperature of the plates.
While modified Kelly does not disclose the coating is disposed on at least one of the bottom endplate or the top endplate, one of ordinary skill in the art would necessarily recognize that it would be beneficial to also have the bottom endplate and top endplate impermeable to oxidizing agents, such as air, and/or reducing agents at the operating or service temperature of the plates, therefore, it would be obvious to one of ordinary skill in the art to add the coating to the bottom endplate and top endplate. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D.).

Regarding claim 78, modified Kelly does not meet the limitation wherein the coating comprises at least one of graphite, a carbide ceramic, or a nitride ceramic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof ([0043]). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection ([0043]). Sriramulu teaches the coating can comprise titanium silicon carbide ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Kelly and provided the coating comprising a carbide ceramic, such as titanium silicon carbide taught by Sriramulu, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection

Claims 68 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) in view of Sriramulu et al (US 20050118482 A1) as applied to claim 46, and further in view of Okuno et al (US 20180219232 A1).
Regarding claims 68, modified Kelly does not disclose wherein the coating comprises graphite.
Okuno teaches a conductive coating layer can include carbon powder (P86). Okuno teaches carbon powder can include graphite (P92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Okuno within the solid oxide fuel cell of modified Kelly and selected wherein the coating comprises graphite, given that Okuno teaches this allows a conductive coating layer to be formed. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Singh (Sealing Technology for Solid Oxide Fuel Cells (SOFC)).
Regarding claim 70, modified Kelly does not disclose wherein at least one of the first seal or the second seal comprises metal.
Singh teaches seals required for a solid oxide fuel cell (SOFC) can be metal-metal or metal ceramic (p. 135, left column). Singh teaches the sealing materials must be selected based on their survivability in both oxidizing and reducing environments, and this may involve selection of metals, ceramics, glasses, and possibly brazing alloys that can survive the severe environment of an SOFC (p. 136, left column). Singh teaches a variety of metallic materials are under consideration for use in SOFC: ferritic alloys such as Crofer, E-Brite (26 Cr-1 Mo), and 430-stainless-steel (p. 136, left column). Singh teaches that these alloys form chromia scales and have been studied for their oxidative stability and conductive scale-forming ability for the interconnect applications (p. 136, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Singh within the solid oxide fuel cell of modified Kelly and selected as the material of the first seal or second seal of modified Kelly to be metal, such as ferritic alloys or stainless steel as taught by Singh, given that Singh teaches these materials have oxidative stability. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Schlag et al (US 20040005502 A1).
Regarding claim 72, modified Kelly meets all of the limitations of claim 32 as set forth above. Modified Kelly does not meet the limitation wherein at least one of the top endplate or the bottom endplate consists of graphite.
Schlag teaches corrosive gaseous, liquid or solid substances present in a fuel cell can attack bipolar plates (drawn to the claimed interconnects) and corrode their surfaces (P3). Schlag teaches to counter this chemically resistant plates of graphite have been used as bipolar plates (P30). 
While Schlag does not disclose graphite being used in a bottom endplate or a top endplate, one of ordinary skill in the art would necessarily recognize that it would be beneficial to also have the bottom endplate and top endplate impermeable to corrosive gaseous, liquid or solid substance, therefore, it would be obvious to one of ordinary skill in the art to modify the top and bottom endplate to consist of graphite in order to protect the end plates from corrosion. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) in view of Palumbo et al (US 20190181482 A1) as applied to claim 38, further in view of Sriramulu et al (US 20050118482 A1).
Regarding claim 75, modified Kelly does not meet the limitation wherein at least one of the first coating or the second coating comprises at least one of copper or aluminum.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof (P43). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection (P43). Sriramulu teaches the coating can comprise copper (P43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Kelly and provided the coating comprising a copper, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection.

Regarding claim 76, modified Kelly does not meet the limitation wherein the coating comprises at least one of graphite, a carbide ceramic, or a nitride ceramic.
Sriramulu teaches an interconnect can have one or more coatings or layers on at least a portion of one or more surfaces thereof (P43). Sriramulu teaches the coating can comprise any suitable material that can render it substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection (P43). Sriramulu teaches the coating can comprise titanium silicon carbide (P43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sriramulu within the solid oxide fuel cell of modified Kelly and provided the coating comprising titanium silicon carbide, such as the coating taught by Sriramulu, given that Sriramulu teaches the coating can be substantially nonporous or impermeable, electrically conductive, and, preferably, can provide oxidation or degradation protection.

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) in view of Palumbo et al (US 20190181482 A1) as applied to claim 38, further in view of Yamada et al (US 20070160892 A1).
Regarding claim 76, modified Kelly does not meet the limitation wherein the coating comprises aluminum.
Yamada teaches a separator made of stainless steel with an aluminum diffusion coating treatment applied atop a surface (P40). Yamada teaches the aluminum diffusion coating treatment, which is a metal surface treatment for making aluminum, diffuses and penetrates through the surface of the stainless steel material and thereby forming a Fe--Al alloy layer (P40). Yamada teaches this Fe--Al alloy layer enables high temperature oxidation resistance and carburizing resistance of the wall surface to be remarkably improved (P40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamada within the solid oxide fuel cell of modified Kelly and provided the coating comprising aluminum, such as the coating taught by Yamada, given that Yamada teaches the coating enables high temperature oxidation resistance and carburizing resistance of a surface to be remarkably improved.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) as applied to claim 32, further in view of Palumbo et al (US 20190181482 A1) and Yamada et al (US 20070160892 A1).
Regarding claim 81, modified Kelly meets the limitation wherein at least one of the first or second interconnects comprises a stainless steel core (see rejection of claim 32). Modified Kelly does not meet the limitation wherein the stainless steel core has a layer of nickel on an anode side and a layer of aluminum on a cathode side.
Palumbo teaches a solid oxide fuel cell device (high power solid oxide fuel cell (HP-SOFC) stack 1000 in Fig. 1) comprising: a bottom endplate and a top endplate (top and bottom stack plates [0111]-[0112]); and disposed between the top and bottom endplates: a cell (cell unit 1010 in Fig. 1 including planar electrolyte supported SOFC 2000 in Fig. 2) having a top surface and a bottom surface opposite the top surface, the cell comprising a cathode (cathode electrode 2040 in Fig. 2), a solid ceramic electrolyte (electrolyte layer 2010 in Fig. 2, such as yttria-stabilized zirconia), and an anode (anode electrode 2020 in Fig. 2) for producing electricity through oxidation and reduction reactions involving a fuel and an oxygen source cell units (Abstract, [0023]-[0027]).
Palumbo teaches the interconnect plates can be each coated with a corrosive resistant metal, such as nickel, to protect the plates from oxidation (P52).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Palumbo within the device of modified Kelly and provided a layer of nickel on an anode side of the stainless steel core, such as the coating of a corrosive resistant metal including nickel taught by Palumbo, given that Palumbo teaches this can protect plates from oxidation.
Modified Kelly still does not meet the limitation wherein the stainless steel core has a layer of aluminum on a cathode side.
Yamada teaches a separator made of stainless steel with an aluminum diffusion coating treatment applied atop a surface (P40). Yamada teaches the aluminum diffusion coating treatment, which is a metal surface treatment for making aluminum, diffuses and penetrates through the surface of the stainless steel material and thereby forming a Fe--Al alloy layer (P40). Yamada teaches this Fe--Al alloy layer enables high temperature oxidation resistance and carburizing resistance of the wall surface to be remarkably improved (P40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamada within the solid oxide fuel cell of modified Kelly and provided a layer of aluminum on a cathode side of the stainless steel core, such as the coating taught by Yamada, given that Yamada teaches the coating enables high temperature oxidation resistance and carburizing resistance of a surface to be remarkably improved.

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20030064269 A1) in view of Bourgeois (US 20050064254 A1) in view of Palumbo et al (US 20190181482 A1) in view of Yamada et al (US 20070160892 A1), as applied to claim 81, further in view of Horne et al (US 20050016839 A1).
Regarding claim 82, modified Kelly does not meet the limitation wherein a TiN or SiC coating is disposed over the layer of aluminum.
Horne teaches it can be desirable to coat a stainless steel or other inexpensive metal conductor with a corrosion resistant coating (P254). Horne teaches suitable coatings include electrically conductive metal compounds, such as TiN (P254).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Horne within the device of modified Kelly and provided wherein a TiN coating is disposed over the layer of aluminum, given that Horne teaches it can be desirable to coat a stainless steel or other inexpensive metal conductor with a corrosion resistant coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729                   
                                                                                                                                                                         /Maria Laios/Primary Examiner, Art Unit 1727